DETAILED ACTION
Preliminary Amendment filed 12/18/20 is entered. Claims 1, 3-13, 15, and 16 are amended. Claims 1-20 are new. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 11, 12, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura, JP-2016130832 translated as US-20170371493.
In regards to claim 1, Kitamura discloses an input device (Par. 0001 input apparatus) comprising: a light guide plate  configured to direct light entering from a light source so that the light exits from a light emitting surface and forms an image in a 
In regards to claim 2, Kitamura discloses the light guide plate is transparent (Fig. 1 and 2, light-guiding plate 70 is transparent). 
In regards to claims 3 and 17, Kitamura discloses a plurality of optical-path changing portions formed on the opposing surface that opposes the light emitting surface in the light guide plate, the optical-path changing portions having reflection surfaces for reflecting light guided through said light guide plate toward the light emitting surface (Fig. 1-3, light convergence potions 30; Par. 0034-0037 light reflection portions 30a-c guide light toward light emission surface 71); and a surface density of the 
In regards to claims 5 and 19, Kitamura discloses the light guide plate forms an image at or near a location at which the sensor detects the object (Fig. 1-3, partial image 7; Par. 0046 partial image 7 formed in vicinity of range 180). 
In regards to claim 6, Kitamura discloses an input device (Par. 0001 input apparatus) comprising: a light guide plate configured to direct light entering from a light source so that the light exits from a light emitting surface and forms an image in a space, the image an object for an input action from a user (Fig. 2, a light-guiding plate 70 that forms an image 6 including a partial image 7 representing an operation surface of a virtual switch recognized in a space by using light emitted from an emission surface 71 by guiding light having entered from a light source 21); a sensor configured to detect an object employed by a user for the input action (Fig. 1 and 2, a sensor 60 that detects presence of an object located in the vicinity of the partial image 7); an input detection unit configured to detect an input from a user on the basis of a detection result from the sensor for the object (Fig. 1 and 2, a sensor 60 that detects presence of an object located in the vicinity of the partial image 7); and a notification unit configured to notify a user that the input was detected in response to the input detection unit having detected an input from a user (Fig. 1 and 2, a display apparatus 10 that outputs a signal to outside when the presence of the object near the partial image 7 is detected by the sensor 60, the signal indicating that the virtual switch was pushed); and the light guide plate forming the image at or near a location at which the sensor detects the object (Fig. 1 and 2, sensor 60 near light-guiding plate 70). 

In regards to claim 11, Kitamura discloses an opening is formed in the light guide plate for transmitting light for the sensor to detect the object (Fig. 1-3, 30a-c light convergence portions are fitted in an opening of light-guiding plate 70; Par. 0041-0045 the sensor detecting an input through light convergence portions); and in response to the image being viewed from a direction perpendicular to the light emitting surface, an outline of the image and an outer circumference of the opening have the same or substantially the same shape (Fig. 1, 30a-c light convergence portions have a substantially same shape to the image 6).
In regards to claim 12, Kitamura discloses a sheet formed opposite the light emitting surface of the light guide plate, the sheet having a design thereon corresponding to the image (Fig. 5, 400 light blocking sheet; Par. 0051 light blocking sheet corresponding to image).
In regards to claim 16, Kitamura discloses a comprising a relay (Par. 0027 virtual switch, i.e. relay); wherein the input device controls the opening and closing of the relay in accordance with a detection state of the input from the user detected by the input . 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, JP-2016130832 translated as US-20170371493, in view of Shinohara, US- US-20170192244.
In regards to claims 4 and 18, Kitamura does not disclose expressly the input device comprises a plurality of the light guide plates; the plurality of light guide plates each forming a different one of the image in the space; and the notification unit changing the images in response to the input being detected. 
Shinohara discloses a display apparatus (Fig. 45-48, 1800 display apparatus); a plurality of the light guide plates (Fig. 45-48, 1811, 1812, 1813 units; Par. 0337 light guiding plates included in units); the plurality of light guide plates each forming a 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the display of Kitamura can include multiple light guiding plates as Shinohara discloses. The motivation for doing so would have been to provide images that follow a finger of the user (Shinohara Par. 0347-0349 changing the location of an image based on a direction of the finger).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ishikawa with Kitamura to obtain the invention of claims 4 and 18.
In regards to claim 15, Kitamura does not disclose expressly in response to the sensor having detected the object, the sensor changes the region in which to detect the object to a region further away than the predetermined distance. 
Shinohara discloses a display apparatus (Fig. 45-48, 1800 display apparatus); a plurality of the light guide plates (Fig. 45-48, 1811, 1812, 1813 units; Par. 0337 light guiding plates included in units); the plurality of light guide plates each forming a different one of the image in the space (Fig. 45-48; Par. 0347-0349 each unit display an image); and the notification unit changing the images in response to the input being detected (Fig. 45-48; Par. 0347-0349 changing the location of an image based on a direction of the finger), in response to the sensor having detected the object, the sensor changes the region in which to detect the object to a region further away than the predetermined distance (Fig. 45-48; Par. 0347-0349 as the finger approaches the image 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the display of Kitamura can include multiple light guiding plates as Shinohara discloses and the detection of Kitamura will shift further downward with the image shifting. The motivation for doing so would have been to provide images that follow a finger of the user (Shinohara Par. 0347-0349 changing the location of an image based on a direction of the finger).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ishikawa with Kitamura to obtain the invention of claim 15.
Claims 8, 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, JP-2016130832 translated as US-20170371493, in view of Ishikawa, US-20050122584.
In regards to claim 8, Kitamura does not disclose expressly, the notification unit causes a display state of the image to vary in response to the input detection unit having detected an input from a user. 
Ishikawa discloses a stereoscopic display with a position detecting sensor (Par. 0006), wherein a display state of the image to vary in response to the input detection unit having detected an input from a user (Par. 0038-0039).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to change a display state based on an input provided by a user (Ishikawa Par. 0005-0006).

In regards to claim 9, Kitamura does not disclose expressly, a sound output device serving as a notification unit for outputting a sound in response to the input detection unit having detected an input from a user. 
Ishikawa discloses a stereoscopic display with a position detecting sensor (Par. 0006), wherein a sound output device serving as a notification unit for outputting a sound in response to the input detection unit having detected an input from a user (Par. 0036).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to change a display state based on an input provided by a user (Ishikawa Par. 0005-0006).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ishikawa with Kitamura to obtain the invention of claim 9.
In regards to claim 13, Kitamura does not disclose expressly, a 2D-image display unit configured to display a two-dimensional image, the 2D-image display unit provided opposite the light emitting surface; wherein the light guide plate forms a plurality of the images; and the 2D-image display unit presents the two-dimensional image in accordance with the plurality of the images. 
Ishikawa discloses a stereoscopic display with a position detecting sensor (Par. 0006), wherein a 2D-image display unit configured to display a two-dimensional image, the 2D-image display unit provided opposite the light emitting surface (Fig. 1, 1A image display plane; Par. 0025-0028 displaying a 2d stereoscopic image); wherein a light 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the display of Kitamura can utilized to present 2d images and to change a display state based on an input provided by a user (Ishikawa Par. 0005-0006).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ishikawa with Kitamura to obtain the invention of claim 13.
In regards to claim 14, Kitamura and Ishikawa, as combined above disclose the 2D-image display unit is configured to change the two-dimensional image presented (Ishikawa Fig. 3; Ishikawa Par. 0042-0043 display an image which changes based on user input). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, JP-2016130832 translated as US-20170371493, in view of Katz, US- 20170052599.
In regards to claim 10, Kitamura does not disclose expressly, a tactile stimulus device serving as a notification unit for remotely stimulating the sense of touch of a human body serving as the object. 
Katz discloses virtual object interaction using a tactile stimulus device serving as a notification unit for remotely stimulating the sense of touch of a human body serving 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the audio and visual notifications of Kitamura can include ultrasonic or air feedback as Katz discloses (Ishikawa Par. 0005-0006). The motivation for doing so would have been to provide addition feedback to the user.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Katz with Kitamura to obtain the invention of claim 10.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, JP-2016130832 translated as US-20170371493, in view of Katz, US- 20170052599.
In regards to claim 10, Kitamura does not disclose expressly, a tactile stimulus device serving as a notification unit for remotely stimulating the sense of touch of a human body serving as the object. 
Katz discloses virtual object interaction using a tactile stimulus device serving as a notification unit for remotely stimulating the sense of touch of a human body serving as the object (Par. 0041 providing ultrasonic or air tactile feedback when a gesture is performed).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the audio and visual notifications of Kitamura can include ultrasonic or air feedback as Katz discloses (Ishikawa Par. 0005-
Therefore, it would have been obvious to one of ordinary skill in the art to combine Katz with Kitamura to obtain the invention of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        9/16/21



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622